In a coram nobis application by defendant to vacate his sentence as a second felony offender and to be resentenced as a first felony offender under a judgment of the County Court, Kings County, rendered September 12, 1956, upon his plea of guilty, convicting him of robbery in the third degree unarmed, defendant appeals from the order of said court, dated April 6,1960, denying his application. Defendant contends that the first offense should not be deemed to be a felony in this State. His conviction for such offense was based on his plea of guilty to an Alaska indictment which alleged *944the commission of a felony according to New York law. His position now' is that the said Alaska indictment was subject to amendment, and that the Alaska statute included a basis for felony conviction which in New York would support conviction of only a misdemeanor. Order affirmed. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.